Citation Nr: 0502300	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to April 14, 2000 for 
the grant of a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
September 1970 and from July 1973 to July 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted TDIU from April 14, 2000.  


FINDINGS OF FACT

1.  The December 7, 1999 Board decision, which increased the 
rating for post-traumatic stress disorder (PTSD) from 50 
percent to 70 percent, became final because the veteran was 
notified of the decision by letter dated December 7, 1999, 
and he did not appeal.  

2.  Following the final December 7, 1999 Board decision, the 
RO received the first claim from the veteran evidencing a 
belief in entitlement to TDIU on April 14, 2000.  

3.  The RO was not in possession of any communication or 
evidence prior to April 14, 2000, which could reasonably be 
construed as a formal or informal claim of entitlement to 
TDIU.  


CONCLUSIONS OF LAW

1.  The December 7, 1999 Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The criteria for an effective date prior to April 14, 
2000 for the grant of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
mental disorders examination in March 1998, VA PTSD 
examinations in March 1998 and May 1999, and a VA general 
medical examination in February 2001.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at an October 2004 
hearing before the Board.  

The RO's July 2004 letter and the February 2003 statement of 
the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's July 2004 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
six months since July 2004, the veteran has presented 
additional lay statements that will be considered in this 
appeal.  It is obvious that the veteran understood that 
evidence presented more than 60 days after the July 2004 
notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an effective date prior to April 14, 2000 for 
the grant of TDIU

A September 1977 rating decision granted service connection 
and a noncompensable rating for bilateral chondromalacia from 
July 2, 1977.  A June 1991 rating decision granted service 
connection and a noncompensable rating for malaria.  A March 
1997 hearing officer decision granted service connection and 
an initial 10 percent rating for PTSD from May 16, 1994.  A 
June 1998 rating decision increased the rating for PTSD to 50 
percent from May 16, 1994.  A December 7, 1999 Board decision 
increased the rating for PTSD to 70 percent, and a January 
2000 rating decision assigned the 70 percent rating from May 
16, 1994.  The May 2002 rating decision granted TDIU from 
April 14, 2000.  

The veteran asserts that the effective date for the grant of 
TDIU should be May 16, 1994, which is the effective date for 
the grant of service connection for PTSD, his only 
compensable service-connected disability.  In lay statements 
and hearing testimony, the veteran repeatedly asserts that 
because he was eventually awarded an initial 70 percent 
rating from May 16, 1994 that he was eligible for TDIU from 
May 16, 1994 all along.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  The veteran feels that it was wrong to 
assign an April 14, 2000 effective date for TDIU when the 
initial 70 percent rating for PTSD was effective from as 
early as May 16, 1994.  

Regulations state that the effective date of an award of 
increased compensation, including compensation for TDIU, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date; 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this case, the earliest date as of which it was 
ascertainable that an increase in disability had occurred, 
which rendered the veteran unable to follow a substantially 
gainful occupation, was May 16, 1994, which was the effective 
date of the initial 70 percent rating for PTSD.  

According to the veteran's testimony and a February 2001 
employer statement, the veteran worked full-time as a truck 
driver from 1986 to 1990 and as an island attendant at a 
truck stop from February 1, 1991 to October 17, 1992.  He 
last worked full-time on October 17, 1992, and he testified 
that he has worked no more than 2-3 hours at a time doing 
handyman jobs since then.  According to his October 2004 
testimony, the veteran has been very socially phobic and 
takes longer to accomplish tasks than the average individual.  
He forgets things all of the time.  Everybody knows that when 
the veteran is out of the house that he has to have a note 
because, otherwise, he will forget what he is doing.  He has 
a short temper and has to go back for further instructions 
when he forgets assigned tasks.  He is unable to get out of 
the house sometimes because he is socially phobic.  This 
causes problems when he fails to appear.  The earliest date 
as of which it was ascertainable that an increase in 
disability had occurred, which rendered the veteran unable to 
follow a substantially gainful occupation, was May 16, 1994.  

Unfortunately, an earlier effective date cannot be 
established because the December 7, 1999 Board decision dealt 
with all the informal and formal claims filed before that 
date.  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

The December 7, 1999 Board decision, which increased the 
rating for PTSD from 50 percent to 70 percent, and denied a 
100 percent rating, became final because the veteran was 
notified of the decision by letter dated December 7, 1999, 
and he did not appeal.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).  Following the final December 7, 
1999 Board decision, the RO received the first claim from the 
veteran evidencing a belief in entitlement to TDIU on April 
14, 2000.  The representative's April 14, 2000 lay statement 
made a claim for individual unemployability on the veteran's 
behalf.  

The RO was not in possession of any communication or evidence 
prior to April 14, 2000, which could reasonably be construed 
as a formal or informal claim of entitlement to TDIU.  The 
claims on file prior to the December 7, 1999 Board decision 
all dealt with the veteran's claims for service connection 
for PTSD or his claims for increased ratings for PTSD and did 
not yet address a claim for TDIU.  The earliest communication 
or piece of evidence that could reasonably be construed as a 
formal or informal claim of entitlement to TDIU was received 
by the RO on April 14, 2000.  

Because the April 14, 2000 claim was not received within one 
year of May 16, 1994, when it was ascertainable that an 
increase in disability had occurred, the effective date for 
the grant of TDIU is the date of receipt of the claim.  If a 
factually ascertainable increase in disability occurred more 
than one year prior to the filing of the claim for an 
increased rating, the effective date of an award of increased 
rating is the date of receipt of the claim.  Harper v. Brown, 
10 Vet. App. 125, 126-127 (1997).  The correct effective date 
for the grant of TDIU is April 14, 2000.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date prior to April 14, 2000 for 
the grant of TDIU is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


